MODEL STATE TIMELINE
Updated 5/25/17
Please note that these timelines are suggestions that will prepare States for full compliance in SY 2018–2019. While States can make annual
determinations of significant disproportionality anytime during SY 2018–2019, for purposes of this Model Timeline, we are assuming States make
annual determinations between March 2019 and May 2019. States are not required to follow these timelines. Each State has its own unique
circumstances, and these timelines are just a way to outline the different streams of work that States should consider as they implement the
new rule.

TASKS

DATES

CONSIDERATIONS

Review new regulations and guidance

Feb 2017 to April 2017

Submit questions on the regulations to the
Department
Inform LEAs of relevant changes related to these
new regulations

April 2017 to June 2017

Visit: https://www.osepideasthatwork.org/osepmeeting/significant-disproportionality
Submit to SignificantDisproportionalityRule@ed.gov

Understanding the New Regulations

April 2017 to July 2017

States should consider the amount of assistance LEAs
may need to identify factors contributing to significant
disproportionality, implement “new” comprehensive
CEIS, track funds and students, and report data.

Set State Definition of Significant Disproportionality
Review and analyze state significant
disproportionality data to inform stakeholder
discussions.
Meet with stakeholders, including State Advisory
Panels (SAPs), to develop risk ratio thresholds,
minimum cell and n-sizes, standards for
reasonable progress, if applicable and the
rationales for each. In addition, determine the
number of years of data to be used, if applicable.

April 2017 to June 2017

States using contractors may need to consider the
timelines associated with their procurement processes.

June 2017 to
October 2017

States should consider how many stakeholder meetings
they may need to convene, whether they may need to use
video conferencing, and which relevant stakeholders, in
addition to SAP members, they should seek advice from
when setting these standards.

MODEL STATE TIMELINE

TASKS

DATES

CONSIDERATIONS

August 2017 to
December 2017
January 2018 to
March 2018

Obtain input from SAP’s and other stakeholders on these
changes.

Gather necessary data and develop and implement
tool to calculate risk ratios.

July 2018 to
November 2018

Calculate risk ratios [or alternate risk ratios, if
applicable] for LEAs

December 2018 to
March 2019

Make annual determinations of significant
disproportionality using new methodology

March 2019 to May 2019

Include 3 to 5 year olds in the identification
analyses

July 1, 2020

May want to seek input from the OSEP IDEA Data
Center. States using contractors may need to consider the
timelines associated with their procurement processes.
May want to seek input from the OSEP IDEA Data
Center. States using contractors may need to consider the
timelines associated with their procurement processes.
May want to seek input from the OSEP IDEA Data
Center. States using contractors may need to consider the
timelines associated with their procurement processes.
States have the option to include this population prior to
July 1, 2020.

State Revision of Policies and Procedures (PPs)
Review and draft revisions of State PP’s necessary
to comply with the new regulations.
If State PPs are amended to comply with the new
regulations, conduct public hearings, provide
adequate notice of the hearings, and afford an
opportunity for comment from the general public,
including individuals with disabilities and parents
of children with disabilities

Calculate Significant Disproportionality

Notify LEAs and Provide TA
Notify LEAs of a determination of significant
disproportionality
Provide for the review and, if appropriate, revision
of policies, procedures, and practices

March 2019 to May 2019

Provide technical assistance on identifying and
addressing factors contributing to significant
disproportionality

April 2019 to
September 2019

March 2019 to
August 2019

2

States may want to consider using the Success Gaps tool
in this work: https://ideadata.org/resourcelibrary/57ae50ea140ba0532a8b459e/
States may want to consider using the Success Gaps tool
in this work: https://ideadata.org/resourcelibrary/57ae50ea140ba0532a8b459e/

MODEL STATE TIMELINE

TASKS

DATES

CONSIDERATIONS

Implementing “New” Comprehensive Coordinated Early Intervening Services (CEIS)
Build a function into financial systems to track use
of IDEA Part B funds for “new” comprehensive
CEIS for LEAs identified with significant
disproportionality in SY 2018–2019.

July 2017 to June 2018

Build or modify data systems to track children
ages 3–21 receiving “new” comprehensive CEIS

July 2017 to June 2018

Beginning July 1, 2018, ensure LEAs identified
with significant disproportionality prior to SY
2018–2019 track the use of IDEA Part B funds for
“new” comprehensive CEIS.

July 2018 and track until
expended

Work with LEAs to plan how to implement “new”
comprehensive CEIS
Ensure LEAs are appropriately implementing
“new” comprehensive CEIS

March 2018 to July 2018
July 2018 until funds are
expended

3

States using contractors may need to consider the
timelines associated with their procurement processes.
Some State financial and data systems may take longer to
modify. In addition, consider challenges associated with
tracking CEIS data for 3 to 5 year olds.
States using contractors may need to consider the
timelines associated with their procurement processes.
Some State financial and data systems may take longer to
modify. In addition, consider challenges associated with
tracking CEIS data for 3 to 5 year olds.
States using contractors may need to consider the
timelines associated with their procurement processes.
Some State financial and data systems may take longer to
modify. In addition, consider challenges associated with
tracking CEIS data for 3 to 5 year olds.

MODEL STATE TIMELINE

TASKS

DATES

CONSIDERATIONS

Provide comment to the Department on
Information Collection Request

June 2017 to August 2017

This information collection has not yet been published,
but the Department anticipates that States will have an
opportunity to comment on the new collection this
summer.

Begin to prepare to report data based on new final
Information Collection Request
Report State selected risk ratio thresholds,
minimum cell and n-sizes, standards for
reasonable progress, rationales for each, and the
number of years of data used to make a
determination of significant disproportionality.

September 2017

LEAs publicly report revisions of policies,
procedures, and practices

September 2019 to
December 2019

New Reporting Requirements and Changes

Spring 2019

States will have the option of reporting these data prior
to SY 18-19 in the Spring of 2018. States will not need to
report these data in future years unless they make
changes to their risk ratio thresholds, cell-sizes, n-sizes,
standards for reasonable progress or the number of years
of data used.

4

MODEL STATE TIMELINE

Full Timeline Snapshot with Key Milestones
Note: The image below visually depicts the tasks and dates included in the table on pages 1–4.
3rd Quarter

1st Quarter

3rd Quarter

Start Understanding the State Revision of Policies and
New Regulations
Procedures (PP’s)

3rd Quarter

1st Quarter

Calculate Significant Disproportionality

Feb 2017

Feb 17 – July 17

1st Quarter

July 18 –July 20

August 17 – March 18

Set State Definition of
Significant Disproportionality

Notify LEAs and Provide TA
March 19 – September 19

April 17 – Oct 17

S
u
b
m

New Reporting Requirements and Changes
June 17 – December 19

Implementing “New” Comprehensive Coordinated Early Intervening Services (CEIS))
July 17 – December 19

Milestones

Submit questions on
the regulations to
the Department

Set State Definition
of Significant
Disproportionality

April 2017

October 2017

Implement “New”
Comprehensive CEIS
July 2018

Provide comment to the
Department on Information
Collection Request

Make annual
determinations of
significant
disproportionality using
new methodology
May 2019

Report State selected
risk ratio thresholds,
minimum cell and nsizes, standards for
reasonable progress
rationales for each, and
the number of years of
data used.
May 2019

Revise State Policies
and Procedures
March 2018

Summer 2017

5

MODEL STATE TIMELINE

February 2017 through June 2018
Note: The Gantt chart below visually depicts the dates from February 2017 through June 2018 that are included in the table on pages 1–4.
Feb-17

Mar-17

Apr-17

May-17

Jun-17

Jul-17

Unde rstanding the Ne w Re gulations
Feb 17 to April
17
Submit questions on the regulations to the
April 17 to June
Department
17
Inform LEAs of relevant changes related to
April 17 to July
these new regulations
17
Se t State De finition of Significant Disproportionality
Review and analyze state significant
April 17 to June
disproportionality data to inform stakeholder
17
discussions.
Meet with stakeholders, including State
Advisory Panels (SAPs), to develop risk ratio
thresholds, minimum cell and n-sizes, standards June 17 to
for reasonable progress and the rationales for October 17
each. In addition, determine the number of
years of data to be used.
State Re vision of Policie s and Proce dure s (PPs)
Review new regulations and guidance

Review and draft revisions of State PP’s
necessary to comply with the new regulations.

August 17 to
Dec 17

If State PPs are amended to comply with the
new regulations, conduct public hearings,
provide adequate notice of the hearings, and
January 18 to
afford an opportunity for comment from the
March 18
general public, including individuals with
disabilities and parents of children with
disabilities
Imple me nting "Ne w" Compre he nsive Coordinate d Early Inte rve ning Se rvice s (CEIS))
Build a function into financial systems to track
use of IDEA Part B funds for “new”
July 17 to June
comprehensive CEIS for LEAs identified with 18
significant disproportionality in SY 2018–2019.
Build or modify data systems to track children
ages 3–21 receiving “new” comprehensive
CEIS

July 17 to June
18

Beginning July 1, 2018, ensure LEAs identified
July 18 and
with significant disproportionality prior to SY
track until
2018–2019 track the use of IDEA Part B
expended
funds for “new” comprehensive CEIS.
Work with LEAs to plan how to implement
“new” comprehensive CEIS
Ensure LEAs are appropriately implementing
“new” comprehensive CEIS
Ne w Re porting Re quire me nts and Change s
Provide comment to the Department on
Information Collection Request
Begin to prepare to report data based on new
final Information Collection Request

March 2018 to
July 2018
July 2018 until
funds are
expended
June 17 to
August 17
September 17

Report State selected risk ratio thresholds,
minimum cell and n-sizes, standards for
reasonable progress and rationales for each.

Spring 19

LEAs publicly report revisions of policies,
procedures, and practices

September 19 to
Dec 19

6

Aug-17

Sep-17

Oct-17

Nov-17

Dec-17

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

MODEL STATE TIMELINE

July 2018 through July 2020
Note: The Gantt chart below visually depicts the dates from July 2018 through July 2020 that are included in the table on pages 1–4.
Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

Jan-19

Feb-19

Calculate Significant Disproportionality
Gather necessary data and develop
July 18 to
and implement tool to calculate risk
November 18
ratios.
Calculate risk ratios [or alternate
Dec 18 to March
risk ratios, if applicable] for LEAs 19
Make annual determinations of
March 19 to May
significant disproportionality using
19
new methodology
Include 3 to 5 year olds in the
July 1, 2020
identification analyses
Notify LEAs and Provide TA
Notify LEAs of a determination of March 19 to May
significant disproportionality
19
Provide for the review and, if
March 19 to
appropriate, revision of policies,
August 19
procedures, and practices
Provide technical assistance on
identifying and addressing factors
April 19 to
contributing to significant
September 19
disproportionality
Implementing "New" Comprehensive Coordinated Early Intervening Services (CEIS))
Build a function into financial
systems to track use of IDEA Part
B funds for “new” comprehensive
July 17 to June 18
CEIS for LEAs identified with
significant disproportionality in SY
2018–2019.
Build or modify data systems to
track children ages 3–21 receiving July 17 to June 18
“new” comprehensive CEIS
Beginning July 1, 2018, ensure
LEAs identified with significant
disproportionality prior to SY
July 18 and track
2018–2019 track the use of IDEA until expended
Part B funds for “new”
comprehensive CEIS.
Work with LEAs to plan how to
March 2018 to July
implement “new” comprehensive
2018
CEIS
Ensure LEAs are appropriately
July 2018 until
implementing “new” comprehensive funds are
CEIS
expended
New Reporting Requirements and Changes
Provide comment to the Department June 17 to August
on Information Collection Request 17
Begin to prepare to report data
based on new final Information
September 17
Collection Request
Report State selected risk ratio
thresholds, minimum cell and n-sizes,
Spring 19
standards for reasonable progress
and rationales for each.
LEAs publicly report revisions of
September 19 to
policies, procedures, and practices Dec 19

7

Mar-19

Apr-19

May-19

Jun-19

Jul-19

Aug-19

Sep-19

Oct-19

Nov-19

Dec-19

Feb - June
Jan-20 2020

Jul-20

